                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 PROGRESSIVE HAWAII INSURANCE                        )
 CORP.                                               )
                                                     )
      Plaintiff,                                     )   Case No. 3:20-cv-00980
                                                     )
 v.                                                  )   Chief Judge Eli J. Richardson
                                                     )   Magistrate Judge Barbara D. Holmes
 LINDA GARZA and JOSEPH PRIVETT,                     )
                                                     )
      Defendants.                                    )
                                                     )


                    ORDER DENYING MOTIONs FOR ENTRY OF DEFAULT


         On March 1, 2021, Plaintiff Progressive Hawaii Insurance Corp. filed the pending

Applications for Entry of Default as to Defendant Linda Garza (Doc. No. 12) and Defendant

Joseph Privett (Doc. No. 13) pursuant to Federal Rule of Civil Procedure 55(a). For the foregoing

reasons, Plaintiffs’ Applications are DENIED without prejudice.

         Pursuant to Local Rule 55.01, “[m]otions for entry of default under Fed. R. Civ. P. 55(a)

must be accompanied by an unsworn declaration under penalty of perjury under 28 U.S.C. § 1746

verifying: (i) proof of service; (ii) the opposing party’s failure to plead or otherwise defend; (iii) if

the opposing party is an individual, that the opposing party is not a minor or incompetent person;

and, (iv) if the opposing party is an individual, that the opposing party is not in the military service,

as required by 50 U.S.C. § 3931(b)(1). Evidence from the Defense Manpower Data Center, or

other reliable source confirming that the opposing party is not in the military service must be

appended to the unsworn declaration.” L.R. 55.01 (emphasis added). In support of both

Applications, Plaintiff provided a Declaration of Bradford D. Box, which verifies proof of service

and Defendants’ failure to plead or otherwise defend. (Doc. Nos. 12-1 and 13-1). However, the

Declarations fail to verify that the Defendants are not minors or incompetent persons and they fail

       Case 3:20-cv-00980 Document 15 Filed 03/16/21 Page 1 of 2 PageID #: 73
to append to the Declarations evidence from the Defense Manpower Data Center, or other reliable

source, confirming that the opposing party is not in the military service.” L.R. 55.01.

       Accordingly, Plaintiff’s Applications for Entry of Default (Doc. Nos. 12 and 13) are

DENIED without prejudice.


                                                     s/ Lynda M. Hill
                                                     Lynda M. Hill
                                                     Clerk of Court




     Case 3:20-cv-00980 Document 15 Filed 03/16/21 Page 2 of 2 PageID #: 74
